COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-06-048-CR
 
 
ROBERT CARLTON AUSTIN III                                               APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
           FROM THE 371ST
DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------
 




        Appellant
Robert Carlton Austin III, pro se, attempts to appeal his 1993
conviction for aggravated sexual assault of a child under fourteen years of
age. In accordance with a plea bargain, the trial court sentenced Austin to
thirty years= confinement.  We will dismiss this appeal for want of
jurisdiction.       Pursuant to rule 26.2
of the rules of appellate procedure, a notice of appeal must be filed within
thirty days after the date sentence is imposed or within ninety days after the
date sentence is imposed if the defendant files a timely motion for new
trial.  Tex.
R. App. P. 26.2(a).  The trial
court imposed Austin=s sentence on February 1,
1993.  However, Austin did not file his
notice of appeal until February 14, 2006.
On February 22, 2006, we notified Austin of our
concern that we lacked jurisdiction over this appeal because the notice of
appeal was not timely filed.  We informed
him that the appeal was subject to dismissal unless we received a response
showing grounds for continuing the appeal. 
See Tex. R. App. P.
44.3.  Austin did not respond to our
letter.
A timely notice of appeal is essential to vest
this court with jurisdiction.  See
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).  Because Austin=s notice
of appeal was untimely, we have no jurisdiction over this appeal.  See id. at 526.  Accordingly, we dismiss this appeal for want
of jurisdiction.  See Tex. R. App. P. 43.2(f).
PER
CURIAM
 
PANEL D:   WALKER, J.; CAYCE, C.J.; and MCCOY, J.
 
DO NOT PUBLISH
Tex.
R. App. P.
47.2(b)
 
DELIVERED: April 6, 2006




[1]See Tex. R. App. P. 47.4.